Citation Nr: 9933055	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
congestive glaucoma, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to April 
1976 and from December 1986 to June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left shoulder disability, sinusitis, and allergies and 
granted service connection for glaucoma but assigned only a 
10 percent disability rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of entitlement to an 
increased evaluation for glaucoma and entitlement to service 
connection for a left shoulder disability and for sinusitis 
has been obtained by the agency of original jurisdiction.

2.  The appellant's corrected visual acuity has, at it worst, 
been recorded in both eyes as 20/20.  No impairment of visual 
field is shown by the evidence.

3.  Left shoulder bursitis was incurred in service.

4.  Sinusitis was incurred in service.

5.  The medical evidence of record does not currently 
establish the presence or diagnosis of allergies.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for bilateral congestive glaucoma have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.84(a), Diagnostic Codes 6003, 6012, 6077, 6078, 6079 
(1999).

2.  The appellant is entitled to service connection for left 
shoulder bursitis.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

3.  The appellant is entitled to service connection for 
sinusitis.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).

4.  The claim of service connection for allergies is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at his September 1986 
entrance examination, the appellant was evaluated as normal.  
He reported an allergy to eggs.

On October 16, 1987, the appellant was treated for left upper 
arm pain since one week previously.  The examiner diagnosed 
muscle strain with tendonitis.

On October 21, 1987, an examiner noted that the appellant's 
tendonitis was resolving.

On November 10, 1987, the appellant was treated for a left 
elbow pain, which had occurred three weeks previously.  The 
appellant explained that his left triceps had been sore after 
performing push-ups.  The examiner noted no abnormalities of 
any left elbow or triceps abnormalities.

In December 1986 the appellant was treated for an upper 
respiratory infection [URI].

In February 1987 the appellant was treated for an upper 
respiratory infection.

In April 1987 the appellant was treated for an upper 
respiratory infection.

In December 1987 the appellant was treated for an upper 
respiratory infection and sinus congestion.  His left 
maxillary sinus was tender to percussion.

In March 1988 the appellant was treated for an upper 
respiratory infection.

In April 1988 the appellant was treated for acute allergic 
rhinitis.  The appellant complained of headaches and sinus 
congestion.  The examiner noted acute rhinorrhea.  The 
appellant's tonsils were red and enlarged.

In August 1988 the appellant was treated for complaints of 
sinus pressure, especially at night.  The examiner noted 
tenderness to palpation in the maxillary region.  X-ray 
examination revealed some thickening around the maxillary 
region.  The examiner diagnosed rule out [R/O] maxillary 
sinusitis.

In December 1988 the appellant was treated for sinusitis.  
The appellant complained of headaches and nasal pressure.  
The examiner noted tenderness of the sinuses and erythema.

In March 1989 the appellant was treated for sinusitis.  He 
complained of congestion and sinus headaches.

In April 1989 the appellant's left shoulder was treated.

On May 11, 1989, the appellant complained of left shoulder 
pain, which had lasted one month.  The appellant reported 
that he had sprained his left shoulder in October 1987.  He 
explained that his current pain occurred without provocation.  
He stated that he felt a deep, dull pain during damp or rainy 
weather.

The examiner noted that the appellant had full active range 
of motion but noted pain and crepitus.  The examiner 
diagnosed supraspinatus tendinitis versus bursitis.

On May 15, 1989, the appellant's left shoulder pain had 
resolved.

In June 1989 the appellant complained of sinus congestion.  
The examiner diagnosed vasomotor versus allergic rhinitis.

At an October 1989 examination, the examiner noted a history 
sinusitis, which had resolved with treatment, and left 
shoulder bursitis.

In December 1989 the appellant was treated for complaints of 
recurring left shoulder bursitis, which improved with rest 
and heat.  The examiner diagnosed bursitis of the subacromial 
bursa of the left shoulder.

In January 1990 the appellant complained of chronic pain with 
exercise and with cold or damp weather.  The appellant 
reported that he had dislocated his shoulder on October 24, 
1987.  The examiner diagnosed impingement syndrome.

In February 1990 the appellant was treated for left shoulder 
impingement syndrome.  The appellant complained of chronic 
shoulder pain.  The examiner noted pain on flexion and 
abduction.

In March 1990 the appellant was treated for mild rhinitis.

In April 1990 the appellant was treated for a viral upper 
respiratory infection.

In May 1990 the appellant was treated for an upper 
respiratory infection.

In September 1990 the appellant complained that he had had 
outbreaks of hives over the previous two years.  He stated 
that the hives developed on his back and occasionally on his 
arms and that they lasted approximately two days.  The 
examiner diagnosed history of urticaria of unknown etiology.

In December 1990 the appellant complained of aching pain in 
his left shoulder after playing basketball one day 
previously.  The appellant reported that he had previously 
dislocated his shoulder.  The examiner diagnosed 
supraspinatus tendonitis with sub-acromial bursitis.

In February 1991 the appellant was treated for supraspinatus 
tendonitis with subacromial bursitis.  The examiner noted 
that the appellant's active range of motion had improved but 
was still limited.

In March 1991 the appellant was treated for left shoulder 
impingement syndrome.  The appellant stated that he had pain 
with cold weather but not with activity.  The appellant 
stated that his symptoms had resolved six weeks previously.  
The examiner diagnosed resolved tendonitis/bursitis of the 
left shoulder.

In April 1991 the appellant was treated for chronic 
urticaria.

In May 1991 the appellant was treated for an upper 
respiratory infection.

In June 1991 the appellant was treated for generalized hives 
associated with ingesting fried foods.  On skin testing, 
reactions to shrimp and lemon were noted but not considered 
relevant.  The examiner diagnosed probable chronic idiopathic 
urticaria.

In August 1991 the appellant was treated for an upper 
respiratory infection.

In September 1991 the appellant was treated for maxillary 
sinusitis.  The appellant's maxillary sinuses were tender to 
palpation.

X-ray examination of the appellant's sinuses in October 1991 
was normal.

At a December 1991 examination, the examiner noted that the 
appellant had been treated twice in the past year for 
sinusitis without sequelae.  The examiner noted also a 
history of a left shoulder dislocation with no recurrence but 
with occasional pain and stiffness.

On March 16, 1992, the appellant complained of sinus 
headaches.  He stated that the headaches occurred in the 
morning.  He complained of congestion.  The examiner noted 
that the appellant's frontal sinuses were tender and greater 
than the maxillary sinus tenderness.  The appellant's nasal 
mucosa was erythematous and edematous.  X-ray examination 
showed questionable bilateral maxillary cloudiness.  The 
examiner diagnosed probable sinusitis.

On March 26, 1992, the appellant was treated for sinusitis, 
which had not improved.  The appellant complained of 
photophobia, facial pain, pain in his upper teeth, suborbital 
pain, and headache.  The examiner noted maxillary tenderness.  
The appellant's nasal mucosa was boggy and injected.  X-ray 
examination showed maxillary sinus swelling, greater on the 
right than the left.

On March 30, 1992, an examiner noted that the appellant's 
sinusitis was resolving gradually.

On April 3, 1992, the appellant was treated for possible 
continuing sinusitis.

At a November 1992 examination, the appellant reported that 
he injured his left shoulder at aircrew school while 
performing strenuous exercise.  The examiner noted 
subacromial bursitis and history of sinusitis.  The 
appellant's upper extremities and sinuses were evaluated as 
normal.

In December 1992 the appellant complained that his sinuses 
had been clogged and painful for approximately three days.  
The examiner noted tenderness over the maxillary sinuses.  
The examiner diagnosed clinical maxillary sinusitis.

In January 1993 the appellant was given Motrin(tm) for chronic 
left shoulder pain.  The appellant explained that he had been 
diagnosed with bursitis and that his shoulder was irritated 
by cold weather.

In February 1993 the appellant was treated for clinical 
sinusitis.  He complained of sinus pain and headache of two 
days duration.  The examiner noted congested nasal 
turbinates.  The appellant's sinuses were tender more so in 
the maxillary area.

At a May 1993 examination, the appellant reported that he had 
bursitis in his left shoulder, sinusitis, and a food allergy.  
The appellant related his bursitis to cold or wet weather.  
The appellant's upper extremities and sinuses were evaluated 
as normal.

Post service medical records indicate that, at a July 1993 VA 
examination, the appellant reported outbreaks of hives in 
1987, 1989, and 1990.  The appellant reported also that he 
had dislocated his shoulder in 1987.  He reported occasional 
swelling since that injury.  He explained that physical 
therapy in 1990 had improved greatly the condition.  He 
reported sporadic bouts with sinusitis since 1988.

The examiner noted that the appellant's skin had no 
significant abnormalities [NSA].  The appellant's sinuses 
were nontender.  His nares were clear.  His left shoulder had 
full range of motion.  There was no swelling, localized heat, 
tenderness, circulatory disturbance, ulceration, sinus 
formation, or spasticity of muscles.

X-ray examination of the appellant's sinuses showed no 
evidence of sinusitis.  X-ray examination of the appellant's 
left shoulder showed no acute process.

The examiner diagnosed left shoulder bursitis, a history of 
multiple allergies, and sinusitis, not shown currently by X-
ray. 

At a July 1993 VA eye examination, the appellant's 
uncorrected visual acuity was 20/20 bilaterally.  The 
examiner noted a history of "what sounds like angle closure 
attack leading to [p]ilocarpine therapy."  The examiner 
diagnosed possible narrow angle glaucoma.

At an October 1998 VA ophthalmology examination, the examiner 
noted that the appellant had been diagnosed with angle 
closure glaucoma in 1990.  The examiner noted uncorrected 
visual acuity of 20/30 in both eyes and corrected visual 
acuity of 20/20 in both eyes.  Visual fields were entirely 
full with no evidence of any field defect.  The appellant 
reported that he placed pilocarpine in each eye.

The examiner stated that the appellant had angle closure 
glaucoma diagnosed in 1990.  A gonioscopy revealed that the 
peripheral drainage angle was certainly quite narrow and had 
the potential to close and produce an acute rise in pressure.  
The examiner added that the appellant was currently 
instilling pilocarpine in each eye, which prevented the angle 
from closing.  There was no evidence that the appellant's 
eyes had been damaged from a previous acute attack.


Analysis

1.  Glaucoma

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the appellant in the development of this 
claim has been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Visual acuity will be determined on specialized examinations 
including uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction and 
utilization of the Snellen's test type or its equivalent, 
routine use of mydriatics, except when contraindicated, and 
funduscopic and ophthalmological findings.  38 C.F.R. § 4.75 
(1999).  Field vision will be measured by employing the usual 
perimetric methods, using a standard perimeter and a 3 mm. 
white test object, with at least 16 meridians 22 1/2 degrees 
apart to be charted for each eye.  The charts are to be made 
a part of the examination report and, where available and 
when indicated, the examination should be supplemented by the 
use of a tangent screen or campimeter.  38 C.F.R. § 4.76 
(1999).

The measurement of muscle function will be undertaken only 
when the history and findings reflect a disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  In these cases, the measurement 
will be performed using a Goldmann Perimeter Chart.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  38 C.F.R. § 4.77 (1999).

Table V of 38 C.F.R. § 4.84a, Part 4, Diagnostic Codes 6061 
through 6079 (1999), sets forth ratings ranging between zero 
and 100 percent for varying degrees of central visual acuity 
impairment, while 38 C.F.R. § 4.84a, Part 4, Diagnostic Code 
6080 (1999), sets forth ratings ranging between 10 and 100 
percent for varying degrees of impairment of field vision, 
all the ratings to be assigned depending on the data obtained 
from the above specialized tests.

Congestive or inflammatory glaucoma is rated 100 percent when 
there are frequent attacks of considerable duration, during 
continuance of actual total disability; or the condition is 
to be rated as iritis under Diagnostic Code 6003.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6012 (1999).

Iritis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003 (1999).

Corrected visual acuity in one eye of 20/40, and in the other 
eye of 20/40, shall be rated as noncompensably disabling.  
Corrected visual acuity of 20/40 in one eye warrants a 10 
percent evaluation when corrected visual acuity in the other 
eye is 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6079 
(1999).  Corrected visual acuity of 20/70 in one eye warrants 
a 20 percent evaluation when corrected visual acuity in the 
other eye is 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6078 
(1999).  A 20 percent evaluation is available also for 
corrected visual acuity in one eye of 20/200 when corrected 
visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6077 (1999).

The appellant's corrected visual acuity has, at it worst, 
been recorded in both eyes as 20/20.  No impairment of visual 
field is shown by the evidence.

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for bilateral 
glaucoma is not warranted.  Impairment of visual acuity is 
not present in the appellant's case.  Based on the 
appellant's corrected visual acuity, he is not entitled to a 
compensable rating.  Accordingly, the RO has assigned 
correctly the minimum 10 percent evaluation for glaucoma.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6003, 6012 (1999).  
Therefore, it is found that the preponderance of the evidence 
is against the appellant's claim for an increased evaluation 
for service-connected bilateral glaucoma.


2.  Left shoulder disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1999), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1999).  It is the responsibility of a person seeking 
entitlement to service connection to present a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant was treated for bursitis of the left shoulder 
several times in service.  At the July 1993 VA examination, 
following the appellant's separation from service in June 
1993, the examiner diagnosed left shoulder bursitis.  
Assuming the credibility of this evidence, the claim must be 
said to be plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant has 
bursitis of the left shoulder.  It also includes medical 
evidence that is not favorable to his claim.  Therefore, the 
evidence must be assessed, including an analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
appellant's service medical records that show treatment in 
service for left shoulder bursitis as recently as January 
1993 and the July 1993 VA examination, which included a 
diagnosis of left shoulder bursitis.  Evidence not favorable 
to his claim includes the appellant's May 1993 separation 
examination, which evaluated the appellant's extremities as 
normal.  The preponderance of the evidence is in favor of the 
claim for service connection for left shoulder bursitis, 
because the medical evidence favorable to his claim is more 
persuasive and of greater weight than the unfavorable medical 
evidence.

The VA examiner at the July 1993 VA considered the history 
provided by the appellant, which is supported by the 
appellant's service medical records.  Further, the VA 
examination is more recent than the appellant's separation 
examination.

Because the July 1993 VA examination, which is the most 
recent examination of the appellant, shows that the appellant 
has left shoulder bursitis, the evidence in favor of the 
appellant's claim is more probative and of greater weight 
and, based on this evidence, it is found as fact that the 
appellant does have left shoulder bursitis that was incurred 
in service.  Accordingly, for the reasons and bases given 
above, the preponderance of the evidence favors the claim for 
service connection for left shoulder bursitis.


3.  Sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant was treated for sinusitis several times in 
service.  At the July 1993 VA examination, following the 
appellant's separation from service in June 1993, the 
examiner diagnosed sinusitis.  Assuming the credibility of 
this evidence, the claim must be said to be plausible, and 
therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant has 
sinusitis.  It also includes medical evidence that is not 
favorable to his claim.  Therefore, the evidence must be 
assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
appellant's service medical records that show treatment in 
service for sinusitis as recently as February 1993 and the 
July 1993 VA examination, which included a diagnosis of 
sinusitis.  Evidence not favorable to his claim includes the 
appellant's May 1993 separation examination, which evaluated 
the appellant's sinuses as normal.  The preponderance of the 
evidence is in favor of the claim for service connection for 
sinusitis, because the medical evidence favorable to his 
claim is more persuasive and of greater weight than the 
unfavorable medical evidence.

The VA examiner at the July 1993 VA considered the history 
provided by the appellant, which is supported by the 
appellant's service medical records.  Further, the VA 
examination is more recent than the appellant's separation 
examination.

Because the July 1993 VA examination, which is the most 
recent examination of the appellant, shows that the appellant 
has sinusitis, the evidence in favor of the appellant's claim 
is more probative and of greater weight and, based on this 
evidence, it is found as fact that the appellant does have 
sinusitis, which was incurred in service.  Accordingly, for 
the reasons and bases given above, the preponderance of the 
evidence favors the claim for service connection for 
sinusitis.


4.  Allergies

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303(a) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no valid 
claim").

The appellant has not presented medical evidence of current 
allergies.  Mere contentions by a claimant, without 
supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Although the appellant treated for urticaria during service, 
the medical evidence does not show a current disability for 
allergies.  At the July 1993 VA examination, examiner noted a 
history of multiple allergies but did not diagnose a current 
disability.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claims of service connection well grounded for 
allergies.  Caluza, 7 Vet. App. 498.  "Competent" evidence 
may be lay evidence in circumstances in which the 
determinative issue does not require medical expertise, such 
as the occurrence of an injury or the recounting of symptoms.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Heuer v. Brown, 
7 Vet. App. 379 (1995).  However, where the determinative 
issue involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
contentions and statements on appeal of the appellant have 
been considered carefully; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability.  Espiritu, 2 Vet. 
App. 492.  On the basis of the above findings, no basis in 
the record can be identified that would make the appellant's 
claim plausible or possible.  38 U.S.C.A. § 5107(a) (West 
1991); see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. 
at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the July 1994 statement of the case.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


ORDER

Entitlement to an increased evaluation for bilateral glaucoma 
is denied.

Service connection for left shoulder bursitis is granted.

Service connection for sinusitis is granted.

Service connection for allergies is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


